Title: From Thomas Jefferson to Philip Mazzei, 29 April 1800
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
April 29. 1800.

The last letter I recieved from you was of Dec. 8. 1797. it is still longer since I have written to you. the prohibition by a law of the US. of all intercourse between us and France, the blockade of Amsterdam & Hamburgh, the entire possession of the ocean by the English, and  their practice of publishing intercepted letters for political purposes, has prevented my writing a line to any body on the other side of the Atlantic. the desire however to know how you have weathered the storms which have been blowing about you, induces me to hazard a letter. it will be short, contain private news only, nothing of politics, and without my name, as you will be at no loss for that. you can answer me without subscribing your name also, as that lessens risks. but at the time of writing this I do not yet know by what conveyance I am to send it. Anthony has kept us at law about his affair. I am sure he can get nothing, tho his demands are enormous. I have suffered the proceeds of Colle to lie unsettled & but partly collected, because it can be done at any time, when I may be able to write you the final issue of Anthony’s demand. indeed I would not delay it for this; but I wish to mention a matter to you. Derieux, & his wife, with 8. or 10. children have been long since reduced to the utmost poverty. his aunt has abandoned him; and for the last 4. or 5. years, tho’ by considerable advances of money from myself & others, we have endeavored to enable him to try several ways of maintaining his family, at different places, yet all have failed. our last act was to obtain a lease for 20. years of a small farm near the Sweet springs beyond the Blue ridge, where he had been living a year, and to buy him a horse & some other stock, and he is now settled on it, & has no other dependance but by labouring in the field himself. mrs Derieux is become so corpulent that she cannot move about to help him, & none of the children are big enough. they are generally in rags, & often without bread. with all this he preserves the worthiness of his character. is it consistent with your situation to yeild to him what is due for Collé? if it were possible you could concieve his distress, and spare it from yourself, I know you would do it. I will have this matter in such a state, that the moment I recieve your answer to this question, I will finally call in the Collé money and either remit it to Derieux or to yourself as you shall direct.—I recieved the watches which came by Baltimore and thank you for them. it is vain to attend to your request for more seeds of the Squash while none but the present circuitous conveyances are open. The list of deaths since my last is long. Beverley Randolph, Colo. Innes, mr Rittenhouse, B. F. Bache the grandson of Dr. Franklin, George Nicholas, Patrick Henry, Genl. Washington, Genl. Mifflin, Governr. Edward Rutledge, Doctr. Gilmer are all among the dead, & mrs. Gilmer also. E. Pendleton, George Wythe, Bishop Madison John Page, Mann Page and Lomax are living & well. mr Madison of Orange is married. Monroe is Governor of Virginia. my own health was at one time a little deranged; but is now perfect. I say  nothing more which may lead an interceptor to trace the writer, were he to think it worth tracing. I wish to hear all particulars which respect yourself, for whom I always cherish a sincere and affectionate esteem. I have had great anxieties for you during the late revolutions in your country. I hope your seat of science (Pisa) has been respected by all, and that you have been availed of it’s protection. accept assurances of my constant attachment & prayers for your continuance in health & happiness. Adieu.
